DETAILED ACTION
Claim(s) 1-20 are presented for examination. 
Claims 1, 4-6, 8-11, 15 and 20 are amended.
Claims 2, 3, 12 and 13 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Interview 
Applicant Brian A. Carlson (Reg. No. 37,793) was notified via voicemail on August 11th, 2021 of proposed amendments filed August 3rd, 2021 do not place the claims in condition for allowance since previously cited prior art by “Jeong” in view of “Kwon” still disclose at least the amended part of the claims as indicated below. The newly added limitations introduce new issue(s) which require additional consideration and/or search (see interview summary paper # 20210811).

Response to Arguments
Applicant’s arguments (see remarks pages 8-9 of 9) filed August 3rd, 2021 with respect to rejection of claim(s) 1, 4-9, 11 and 14-20 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, In the rejections of claims 1, 11, and 20, the final Office Action has ignored all claim elements after the term "or." While Applicant disagrees with the Office Action's claim construction approach, Applicant has amended the claims to remove the "or" term so that all claim elements will be examined ... Applicant respectfully asserts that Jeong and Kwon, even if properly combined, do not teach or suggest all of the elements of independent claims 1, 11 and 20 …  [Remarks, pages 8-9 of 9].

	In response to applicant’s argument, the examiner respectfully disagrees with the above argument(s).



It is still unclear if the determination of whether a terminal has a voice service is based on:

a first message received by the base station or 
the terminal has the voice service by parsing information on a default bearer.

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kwon fig. 4, pg. 4, ¶67 lines 1-11 discloses as follows:


    PNG
    media_image1.png
    420
    593
    media_image1.png
    Greyscale

	[0067] Types of EPS bearers include a default bearer and a dedicated bearer. If a UE accesses a wireless communication network, the UE is assigned with an IP address, a PDN connection is established and a default EPS bearer is generated for the UE. The default bearer is generated newly if a new PDN connection is established. If a user starts to use a service in which a QoS is not ensured by a default bearer, e.g., a VoD service, while the user is using a service (e.g., an internet, etc.) through the default bearer, a dedicated bearer is generated as an on-demand. The dedicated bearer may be configured with different QoS from a QoS configured for an existing bearer...

	In other words, Kwon teaches “determination of whether a terminal has a voice service” by disclosing:

	If a user starts to use a service in which a QoS is not ensured by a default bearer, e.g., a VoD service ... a dedicated bearer is generated as an on-demand.
        
	Therefore a prima facie case of obviousness is established by “Jeong” in view of “Kwon” under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

	In the limited time allotted for AFCP 2.0, an additional search performed by the Examiner resulted in the following relevant prior art(s). However further search and/or consideration is required. 

United States Publication Document: Cho et al. (US 20180270873 A1); See fig. 15, pg. 12, ¶226 lines 1-8.

Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469